Decided that a trustee, after he has accepted the office, cannot discharge himself from liability by a subsequent resignation merely. But that he must either be discharged from the trust, by virtue of a special provision in the deed or will which creates the trust, or by the order or deeree of the court of chancery, or with the general consent of all persons interested in the execution of the trust.
That á party coming into this court claiming a right as a substituted trustee under a will, should distinctly state in his bill, all the material facts to show that such a vacancy had occurred as to authorize his appointment. That in a bill by a trustee appointed under a power of substitution, which power provides two modes for the appointment of a new trustee, it is not sufficient for the complainant to allege, generally, *65that he was duly appointed such trustee; but that he should state in which mode he was appointed.
Decretal order appealed from reversed with costs. Demurrer allowed, and bill dismissed with costs; unless complainants within forty days, pay -the costs and amend their bill.